        Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 1 of 32



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


    UNITED STATES OF AMERICA,

            v.                                               No. 3:99-cr-264-1 (VAB)


    LUKE JONES,
         Defendant.



                  RULING AND ORDER ON FIRST STEP ACT MOTION
                   FOR IMMEDIATE RELEASE OR RESENTENCING

        Luke Jones (“Defendant”) moves for his resentencing under Section 404 of the First Step

Act. First Step Act Mot. for Resentencing, ECF No. 2636 (Jan. 8, 2020) (“Def.’s Mot.”); see also

Mem. in Supp. of Def.’s Mot., ECF No. 2645 (Feb. 11, 2020) (“Def.’s Mem.”). Mr. Jones is

currently serving four concurrent life sentences.

        The United States of America (the “Government”) has opposed this motion.

Government’s Opp’n to Def.’s Mem., ECF No. 2657 (Mar. 26, 2020) (“Gov’t Opp’n”).

        For the reasons explained below, the motion for immediate release or resentencing under

the First Step Act is GRANTED in part and DENIED in part.

        Mr. Jones’s sentence of incarceration shall be reduced to 450 months, which will be

followed by a term of supervised release of FIVE (5) YEARS.

   I.      FACTUAL AND PROCEDURAL BACKGROUND

        Mr. Jones has been in federal custody since January 7, 2000, because of his leadership of

and involvement with a violent drug trafficking enterprise in Bridgeport, Connecticut, in the late

1990s. First Step Act of 2018 Addendum to the Presentence Report, ECF No. 2643 at 6 (Jan. 21,

2020) (“First Step Suppl. PSR”); see also United States v. Luke Jones, 482 F.3d 60, 63–66 (2d



                                                    1
          Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 2 of 32



Cir. 2006) (detailing evidence as to the conspiracy introduced at trial against Mr. Jones in light

most favorable to the Government), cert. denied sub nom. Jones v. United States, 549 U.S. 1231

(2007).

          On November 16, 1999, a federal grand jury returned the original indictment in this far-

ranging drug conspiracy case against Mr. Jones and two others. Sealed Indictment, ECF No. 1

(Nov. 16, 1999).

          On October 25, 2001, after Mr. Jones pled guilty to Count Two of the First Superseding

Indictment, which charged him with unlawful possession of a firearm in violation of 18 U.S.C. §

922(g)(1), the Honorable Alan H. Nevas of the United States District Court for the District of

Connecticut (this “District”) sentenced Mr. Jones to 120 months imprisonment. First Judgment,

ECF No. 782 (Oct. 25, 2001).

          Following that sentencing, a federal grand jury returned the Fifth and Sixth Superseding

Indictments, which charged Mr. Jones and other alleged members of the drug trafficking

enterprise with various conspiracy and racketeering acts. See Fifth Superseding Indictment, ECF

No. 813 (Dec. 20, 2001); Sixth Superseding Indictment, ECF No. 1083 (Aug. 8, 2002).

          On October 30, 2003, omitting any later vacated convictions, a jury convicted Mr. Jones

of violating 18 U.S.C. § 1962(c), Racketeering in Corrupt Organizations (“RICO”) (Count One);

18 U.S.C. § 1962(d), RICO Conspiracy (Count Two); 21 U.S.C. §§ 841 and 846, Conspiracy to

Possess with Intent to Distribute and Distribution of 50 Grams or More of Cocaine Base, 5

Kilograms or More of Cocaine, and 1 Kilogram or More of Heroin (Count Five), and Conspiracy

to Possess with Intent to Distribute and Distribution of More Than 1000 Grams of Heroin and 50

Grams of Cocaine Base (Count Six); and 18 U.S.C. § 1959(a)(5), Conspiracy to Murder Lawson

Day (Count Eighteen) and Anthony Scott (Count Twenty-One). Jury Verdict, ECF No. 1651




                                                  2
        Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 3 of 32



(Oct. 30, 2003). The underlying racketeering acts for Count One’s RICO charges were

Racketeering Acts 1-C (the Middle Court Drug Conspiracy), 1-D (the “D-Top” Drug

Conspiracy), 9 (Conspiracy to Murder Foundation Members and Associates), 10-A (Conspiracy

to Murder Lawson Day), and 11-A (Conspiracy to Murder Anthony Scott). Id. at 1–2. As to the

drug conspiracy charges in Count Five, the jury assigned to Mr. Jones a quantity of 1000 grams

or more of heroin, 5000 grams or more of cocaine, and 50 grams or more of cocaine base. Id. at

4–6. As to the drug conspiracy charges in Count Six, the jury assigned to Mr. Jones a quantity of

1000 grams or more of heroin and 50 grams or more of cocaine base. Id. at 7–9.

        The jury initially also convicted Mr. Jones of the Murder of Monteneal Lawrence

(Racketeering Act 8) and the Use of a Firearm in Relation to the Violent Crimes In Aid of

Racketeering (“VICAR”) Murder of Monteneal Lawrence (Count Seventeen), Jury Verdict at 1,

11; but on November 19, 2003, Judge Nevas granted Mr. Jones’s motion for judgment of

acquittal, Ruling on Def.’s Mot. for J. of Acquittal, ECF No. 1601 (Nov. 19, 2003) (“Rule 29

Ruling”). Although Judge Nevas had “no doubt that Jones intentionally killed Lawrence on the

night of November 27, 1998,” id. at 14, he found that “the evidence supporting this VICAR

motive element is insufficient to sustain a conviction for the Lawrence murder,” id. at 15. Judge

Nevas held that “the evidence is insufficient to allow a reasonable jury to infer that Jones’s

general purpose in murdering Lawrence was to maintain or increase his position in the [drug

trafficking] [e]nterprise.” Id. at 30.

        On January 7, 2004, Judge Nevas sentenced Mr. Jones to the maximum of life

imprisonment with no prospect of parole on Counts One, Two, Five and Six; ten years

imprisonment on Counts Eighteen and Twenty-One; a fine of $25,000; and a special assessment

of $600. Judgment at 1, ECF No. 1654 (Jan. 7, 2004). The terms of imprisonment were to all run



                                                 3
            Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 4 of 32



“concurrent with each other and with the undischarged term of imprisonment.” Id. Judge Nevas

imposed a total effective supervised release term of five years and included the mandatory and

standard conditions. Id. Later, on January 28, 2004, Judge Nevas waived the $25,000 fine due to

Mr. Jones’s inability to pay. Statement of Reasons at 4, ECF No. 2643-4 (Jan. 28, 2004).

           On January 22, 2004, Mr. Jones appealed his conviction and sentence. Notice of Appeal,

ECF No. 1667 (Jan. 22, 2004).

           On June 30, 2006, the U.S. Court of Appeals for the Second Circuit (the “Second

Circuit”) affirmed Mr. Jones’s judgments of conviction and rejected his ineffective assistance of

counsel claim but remanded for resentencing consistent with United States v. Crosby, 397 F.3d

103 (2d Cir. 2005). Jones, 482 F.3d at 68–79; see also Mandate of USCA, ECF No. 2108 (Oct.

18, 2006).

           On April 30, 2007, Mr. Jones filed pro se1 a motion and supporting memorandum for

resentencing. Docket Entries, ECF Nos. 2194–95 (Apr. 30, 2007).

           On June 5, 2007, Judge Nevas declined to re-sentence Mr. Jones:

                    Having now considered Jones’s pro se written submission and his
                    counsel’s April 26, 2007 letter2, the court finds that . . . it would
                    have imposed the same sentence as the sentence it originally
                    imposed . . . The court has considered Jones’s arguments that his
                    criminal history should be considered in light of his difficult
                    upbringing, that grouping various counts under the Sentencing
                    Guidelines resulted in an excessive finding of the amount of
                    narcotics attributable to him, and that the sentence imposed was . . .
                    ‘incongruent’ with the statutory penalty for conspiracy to commit
                    murder in aid of racketeering. Nevertheless, the court finds that it
                    would again adopt the Sentencing Guidelines calculations described
                    in the Presentence Report . . . Further, even if the court imposed a


1There is nothing in the record of this case explaining why, in 2007, Mr. Jones’s appointed counsel did not file
anything on the docket in support of Mr. Jones’s resentencing. See Order, ECF No. 2154 (Feb. 26, 2007) (granting
motion to appoint counsel and appointing Mr. White as counsel); Order, ECF No. 2169 (Mar. 23, 2007) (finding as
moot motion to appoint counsel because Mr. White had already been appointed under the prior order).

2   There appears to be no record of this letter from Mr. Jones’s counsel at the time to the Court on the docket.


                                                             4
        Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 5 of 32



               nonguidelines sentence, such a sentence would not have been
               materially different from the sentence the court already imposed
               because of the extensive evidence of Jones’s leadership role in a
               violent drug-trafficking organization and his involvement in two
               murders.

Order on Crosby Remand, ECF No. 2200 at 2–3 (June 5, 2007) (footnote added).

       Judge Nevas also included his comments from the sentencing hearing, which he noted

“reflect the court’s view today, especially in light of the advisory nature of the Sentencing

Guidelines:”

               I agree with all of those criticisms that have been leveled at the
               guidelines, and I myself, on more than one occasion from this bench,
               have voiced such criticism, but in your case, your case is different.

               The sentence that’s called for by the guidelines in your case is well
               deserved. The evidence of your guilt of the drug charges is
               overwhelming. You were the leader of a drug distribution ring at
               P.T. Barnum that fed cocaine, crack, heroine, marijuana into the
               Bridgeport community for many years, and poisoned hundreds, if
               not thousands, of people, including young children, young teenagers
               who were started on the road to drug addiction by narcotics that you
               were responsible for distributing.

               How many lives did you destroy as a result of the poison that you
               fed into the streets of Bridgeport? But you weren’t satisfied with
               destroying lives through the drug trade. You were a murderer as
               well. You killed your first victim when you were only seventeen
               years old . . . .

               In this case, you were charged with killing Anthony Scott and
               Mont[e]neal Lawrence. The jury acquitted you of the Scott murder,
               but there is absolutely no doubt in the Court’s mind, that you were
               guilty of that murder and you committed that murder and you
               participated in that murder.

               As to Mont[e]neal Lawrence—the murder of Mont[e]neal
               Lawrence, I venture to say that this Court never presided at a trial—
               has never presided at a trial and heard evidence of such a cold-
               blooded murder of an innocent victim, as was your murder of
               Mont[e]neal Lawrence, and what was Mont[e]neal Lawrence’s
               crime? He got drunk . . . and solely on the word of your girlfriend,
               Shonte Fuell (phonetic), who told you that Mr. Lawrence spoke


                                                 5
         Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 6 of 32



                disrespectfully to her, you shot and killed him in cold blood with
                witnesses all around, including small children, and then, after you
                murdered him in cold blood, you walked out the door, down the
                stairs, turned around and said, “Sorry,” and continued outside. That
                was your sole expression of remorse for the cold-blooded murder of
                an innocent man . . . .

Id. at 3–4 (quoting Sent. Tr. at 31:10–33:8, ECF No. 1649 (Jan. 7, 2004)).

         On June 15, 2007, Mr. Jones appealed his resentencing. Notice of Appeal, ECF No. 2205

(June 15, 2007).

         On September 24, 2008, the Second Circuit rejected Mr. Jones’s arguments, and found

Judge Nevas’s resentencing was reasonable. Mandate of USCA at 4, ECF No. 2267 (Dec. 18,

2008).

         Throughout the years, Mr. Jones sought relief, but all of his efforts were unsuccessful.

See Ruling on Def.’s Mot. to Modify Sentence Under 18 U.S.C. § 3582(c)(1)(B), ECF No. 2360

(July 28, 2011) (noting that “the instant motion must fail” because Mr. Jones’s motion to vacate,

set aside, or correct his sentence under 28 U.S.C. § 2255 was denied on July 14, 2011); Order

Denying Mot. for Reconsideration, ECF No. 2369 (Feb. 8, 2012).

         On December 21, 2018, Congress passed, and the President of the United States, Donald

J. Trump, signed into law, the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194

(hereafter, the “First Step Act”), which made retroactive some provisions of the Fair Sentencing

Act of 2010, Pub. L. 111-220; 124 Stat. 2372]. See First Step Act § 404(b) (“A court that

imposed a sentence for a covered offense may, on motion of the defendant, the Director of the

Bureau of Prisons, the attorney for the Government, or the court, impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time the covered offense

was committed.” (citations omitted)).




                                                  6
        Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 7 of 32



       On January 8, 2020, Mr. Jones moved for his immediate resentencing under Section 404

of the First Step Act. Def.’s Mot.

       On January 21, 2020, the U.S. Probation Office filed a supplemental Pre-Sentencing

Report, and took the position that Mr. Jones was not entitled to relief under the First Step Act.

First Step Supp. PSR at 3–5.

       On February 11, 2020, Mr. Jones filed a memorandum and numerous exhibits in support

of his motion. Def.’s Mem. With the Court’s consent, Mr. Jones also filed a sealed memorandum

with additional exhibits documenting medical and other information. Sealed Def.’s Mem. ECF

No. 2647 (Feb. 11, 2020).

       On March 26, 2020, the Government opposed Mr. Jones’s motion. Gov’t Opp’n.

       On April 17, 2020, the Government filed a notice of documents cited in its opposition.

Notice, ECF No. 2672 (Apr. 17, 2020).

       On April 24, 2020 Mr. Jones filed a reply in further support of this motion. Reply Mem.,

ECF No. 2673 (Apr. 24, 2020) (“Def.’s Reply”).

       On May 5, 2020, the Court held a hearing by videoconference on this motion. Minute

Entry, ECF No. 2676 (May 5, 2020).

       During that hearing, Mr. Jones claimed that he was rehabilitated, and if released, would

not return to the same crimes of his past. Instead, Mr. Jones expressed his interest in mentoring

young men, spending more time with his family, and working on criminal justice reform.

       Following Mr. Jones, the Court also heard from family members of a victim of Mr.

Jones’s crimes, distraught at the prospect of Mr. Jones’s release. They emphasized that Mr. Jones

had never contributed to the Bridgeport community, but had only harmed it. They described the




                                                 7
         Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 8 of 32



toll that Anthony’s murder took on their family, and that they still had not recovered. They

opposed Mr. Jones’s release, now or at any time.

   II.      STANDARD OF REVIEW

         Enacted in 2018, “Section 404 of the First Step Act authorizes retroactive application of

Sections 2 and 3 of the Fair Sentencing Act to defendants who were sentenced for crack cocaine

offenses committed prior to August 3, 2010.” United States v. Jamel Williams (“J. Williams”),

No. 03-CR-795, 2019 WL 3842597, at *2 (E.D.N.Y. Aug. 15, 2019). The Fair Sentencing Act of

2010 “reduced [future] statutory penalties for cocaine base[] offenses in order to alleviate the

severe sentencing disparity between crack and powder cocaine.” United States v. Sampson, 360

F. Supp. 3d 168, 169 (W.D.N.Y. Mar. 13, 2019) (internal citations and quotations omitted); see

also Fair Sentencing Act of 2010, Pub. L. No. 220; 124 Stat. 2372 (hereafter “Fair Sentencing

Act”).

         “Specifically, section 404 of the First Step Act permits ‘a court that imposed a sentence

for a covered offense’ to ‘impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered offense

was committed.’” United States v. Lawrence Williams (“L. Williams”), No. 03-CR-1334, 2019

WL 2865226, at *2 (S.D.N.Y. July 3, 2019) (quoting First Step Act § 404).

         “The First Step Act does not mandate sentence reductions for defendants” who are

eligible for relief. United States v. Glore, 371 F. Supp. 3d 524, 527 (E.D. Wis. Mar. 6, 2019).

Instead, “it leaves to the court’s discretion whether to reduce their sentences.” Id.; see also

United States v. Rose, 379 F. Supp. 3d 223, 233 (S.D.N.Y. May 24, 2019) (“Congress clearly

intended relief under § 404 of the First Step Act to be discretionary, as the Act specifically




                                                  8
          Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 9 of 32



provides that ‘[n]othing in this section shall be construed to require a court to reduce any

sentence pursuant to this section.’” (quoting First Step Act, § 404(c))).

   III.      DISCUSSION

          Because Mr. Jones has already served his full ten-year term of imprisonment for

conspiracy to murder Lawson Day (Count Eighteen) and Anthony Scott (Count Twenty-One),

which ran concurrently to his terms of life imprisonment on the other charges, the Court need not

address those sentences here.

          The threshold issue is Mr. Jones’s eligibility for relief, which requires the Court to

determine first whether he was convicted of a “covered offense” under Section 404 of the First

Step Act. If Mr. Jones is eligible for relief, the Court then must determine whether its discretion

should be exercised to reduce his current sentence and, if so, by how much.

             A. Covered Offense Under the First Step Act

          Section 404(a) of the First Step Act defines a “covered offense” as “a violation of a

Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that was committed before

August 3, 2010.” First Step Act § 404(a).

          Nothing in this language restricts eligibility to defendants who were only convicted of a

singular violation of a federal criminal statute whose penalties were modified by section 2 or

section 3 of the Fair Sentencing Act. So long as a defendant was convicted of “a violation”—i.e.,

at least one violation—for which the penalties were modified by section 2 or 3 of the Fair

Sentencing Act, he or she is eligible for relief.

          As a multitude of district courts across the country have now recognized, “[i]t is the

statute of conviction, rather than a defendant’s actual conduct, that determines a defendant’s




                                                    9
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 10 of 32



eligibility under the First Step Act.” L. Williams, 2019 WL 2865226, at *2 (S.D.N.Y. July 3,

2019) (citing Rose, 379 F. Supp. 3d at 228–31); United States v. White, No. 99-CR-628-04, 2019

WL 3228335, at *2 n.1 (S.D. Tex. July 17, 2019) (collecting forty-one district court cases

reaching this conclusion); see also United States v. Boulding, 379 F. Supp. 3d 646, 651 (W.D.

Mich. 2019) (“[E]ligibility under the language of the First Step Act turns on a simple, categorical

question: namely, whether a defendant’s offense of conviction was a crack cocaine offense

affected by the Fair Sentencing Act. If so, the defendant is categorically eligible for

consideration . . . .”); but see White, 2019 WL 3228335, at *5 (“Only a few courts have sided

with the government’s position that eligibility turns on the defendant’s actual conduct, rather

than the charged offense . . . .” (collecting cases)).

        Eligibility for relief under the First Step Act thus turns not on whether a conviction, even

if it incorporates several violations of criminal statutes, is a “covered offense,” but whether there

is a conviction of a violation of a criminal statute for which the statutory penalties were modified

by section 2 or 3 of the Fair Sentencing Act. Because the Fair Sentencing Act modified the

penalties for a crime involving 50 grams or more of crack cocaine, that crime is a “covered

offense” for purposes of the First Step Act. First Step Act § 404(a); see also Fair Sentencing Act

§ 2(a)(1) (“striking ‘50 grams’ and inserting ‘280 grams’”).

        The Government argues that Mr. Jones is ineligible for relief under the First Step Act;

although it recognizes that courts in this District, including this Court, have “ruled against the

Government on three legal issues that are relevant”:

                First, the Court has held that the statute of conviction determines a
                defendant’s eligibility under § 404, rather than the defendant’s
                relevant or actual conduct. Second, the Court has found that a multi-
                object conspiracy to distribute both cocaine base and other drugs is
                a “covered offense,” even though the statutory penalties for the
                charged quantity of heroin under 21 U.S.C. § 841(b)(1)(A) were not



                                                   10
          Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 11 of 32



                 changed by § 404. Third, the Court has held that, under § 404, a
                 defendant is eligible for reduction of an aggregate sentence if
                 convicted on both a “covered offense” and non-covered offenses.

Gov’t Opp’n at 15 (internal citations omitted). Thus, the Government “recogniz[es] that the

Court is likely to follow its prior rulings” with respect to the legal conclusions.

          The Court agrees.

          First, as this Court and other courts in this District have previously held, the statute of

conviction determines a defendant’s eligibility under the First Step Act. See United States v.

Powell, 99-cr-264-18 (VAB), 2019 WL 4889112, at *4 (D. Conn. Oct. 3, 2019) (collecting

cases).

          Before the Fair Sentencing Act’s enactment, a jury convicted Mr. Jones, and Judge Nevas

sentenced him for an offense involving 50 grams or more of crack cocaine, the statutory

penalties for which were modified by Section 2 of the Fair Sentencing Act. Thus, his conviction

was premised, at least in part, on his violation of 21 U.S.C. § 841(b)(1)(A). Mr. Jones therefore

was convicted of a “covered offense” and is eligible for relief under the First Step Act.

          But eligibility for relief does not create an entitlement to relief. See Rose, 379 F. Supp. 3d

at 233 (“Congress clearly intended relief under § 404 of the First Step Act to be discretionary, as

the Act specifically provides that ‘[n]othing in this section shall be construed to require a court to

reduce any sentence pursuant to this section.’” (quoting First Step Act, § 404(c))); see also

United States v. Mack, No. 00-323-02 (KSH), 2019 WL 3297495, at *12 (D.N.J. July 23, 2019)

(“Finding these defendants eligible does not write off their responsibility for dealing in powder

cocaine as well as dealing in crack cocaine. That constitutes a fact that bears on what relief these

defendants are entitled to. What the Court finds now is that the jury’s verdict does not disqualify

the Mack defendants from consideration under § 404.”).



                                                    11
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 12 of 32



       Accordingly, having been convicted of a “covered offense,” Mr. Jones is eligible for

relief under the First Step Act.

             B. Scope of Relief Under the First Step Act

       Having concluded that Mr. Jones is eligible for relief under the First Step Act, the Court

now must determine whether a sentence reduction is appropriate and, if so, what reduction is

warranted.

       As this Court has previously held, while the Court need not reach the issue of whether the

First Step Act authorizes a “plenary re-sentencing,” as some courts have held, see, e.g., United

States v. Bobby Medina, No. 3:05-cr-58 (SRU), 2019 WL 3769598, at *6 (D. Conn. July 17,

2019), unlike previous rounds of sentencing reform, “the First Step Act does not impose any

artificial or guideline limits on a reviewing court.” Boulding, 379 F. Supp. 3d at 651.

       The Government argues that—assuming the Court finds it has the authority to reduce the

defendant’s sentence, as this Court has found with respect to Mr. Jones here—“the 18 U.S.C. §

3553(a) factors demonstrate that the Court should deny his motion.” Gov’t Opp’n at 16.

       First, the Government emphasizes the nature and circumstances of the offense and asserts

that Mr. Jones “has an extensive history of violent conduct, including several murders and

attempted murders,” which he engaged in “not only in connection with his drug trafficking

business, but also in response to a minor personal grievance.” Id. The Government contends that

Mr. Jones’s “vicious crimes and their catastrophic consequences for his victims and their

families weighs heavily against a reduction of his sentence.” Id.

       Second, the Government argues that “the need to avoid unwarranted sentencing

disparities weighs heavily against—rather than in favor of—his release.” Id. at 18. According to

the Government, Mr. Jones’s history of crimes, particularly murders (charged and uncharged,




                                                12
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 13 of 32



convicted and not), would make it unjust for his less violent co-defendants, such as Leonard

Jones and Aaron Harris, to serve the same sentence “when their crimes were less serious and

caused less suffering.” Id. at 16–18. “Conversely, it would create an equally unjust disparity for

similarly murderous co-defendants (like [Leslie] Morris and [Willie] Nunley) to remain

incarcerated while Jones is released when they all engaged in similar homicidal conduct (and

especially since Jones is the worst of the lot.” Id. at 18.

        Third, the Government argues that the physical and medical changes Mr. Jones has

undergone during his time in prison does not constitute an “extraordinary physical impairment,”

as he suffers from the “same sorts of chronic ailments that many middle-aged men face.” Id. The

Government contends that “[a] multiple murderer should be held in the most secure facilities, for

the protection of the public, BOP personnel, and other prisoners,” and Mr. Jones “has no one but

himself to blame if he regrets that his crimes made him ineligible for lower security conditions of

confinement.” Id. at 19. And despite the distressing effects of Mr. Jones’s son’s 2018 injuries

from a car crash, the Government submits that “it is necessarily the case that every prisoner

serving a life sentence is unavailable when his family needs him most.” Id. Thus, the

Government does not believe that the circumstances of Mr. Jones’s punishment weigh in favor of

a sentencing reduction. Id.

        Fourth, the Government contends that Mr. Jones has not demonstrated “extraordinary

rehabilitation.” Id. at 19 (quoting Def.’s Mem. at 27). The Government argues that Mr. Jones

“has never accepted responsibility for his murderous conduct or sought to make amends for the

harm he has caused,” nor has he “availed himself of the opportunities offered in prison to shed

his criminal habits and thought process.” Id. at 20 (footnote omitted). According to the

Government, Mr. Jones’s “prison record shows only that he has done the minimum required of




                                                   13
        Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 14 of 32



all inmates by largely complying with prison rules,” and “generalities that apply to most

offenders offer no assurance that he can be safely released.” Id. at 20–21. The Government

concludes that “a term of life in prison remains a sufficient, but not greater than necessary,

sentence.” Id. at 23.

        In reply, Mr. Jones raises seven arguments to the Government’s opposition.

        First, Mr. Jones argues that his “drug-trafficking activities were equally, if not less,

extensive than many other people connected to this case who have now been released from

prison.” Def.’s Reply at 1–4.

        Second, Mr. Jones contends that the Government cannot prove by a preponderance of the

evidence that he murdered Anthony Scott, and he emphasizes the jury’s acquittal of that charge

at trial. Id. at 5–7.

        Third, Mr. Jones asserts that relying on the murder of Monteneal Lawrence, which is

conduct that Judge Nevas acquitted, see Rule 29 Ruling at 14–15, would result in “fundamental

unfairness.” Def.’s Reply at 1, 7–9. According to Mr. Jones, the Government should not be

allowed to adopt an inconsistent theory of its case, since its “current argument that murdered

Lawrence for a ‘purely trivial’ reason contradicts the government’s prior theory of the case,”

which allowed the Government to argue that Mr. Jones’s “‘general purpose in murdering

Lawrence was to maintain or increase his position in the enterprise.’” Id. at 8 (internal citations

omitted). Furthermore, because Mr. Jones “remains subject to being charged with the Lawrence

murder in state court,” he maintains that he “has a Fifth Amendment right to remain silent about

his acquitted conduct.” Id. at 9.




                                                  14
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 15 of 32



        Fourth, Mr. Jones argues he had a limited role in the conspiracy to murder Lawson Day,

and more relevantly, that he has already served the maximum term of imprisonment for that

conviction. Id. at 9–10.

        Fifth, Mr. Jones contends that his criminal history is not materially distinguishable from

his co-defendants who have already been resentenced to time served. Id. at 10–12. Other co-

defendants who have been released “have had prior criminal convictions concerning violence . . .

or committed acts of violence before [he] became involved with the conduct for which he is

currently serving a life sentence.” Id. at 11. Additionally, according to Mr. Jones, his criminal

history also was incorrectly calculated in his 2004 Presentence Report, and he belongs in

Criminal History Category II, not IV, which is a lower level than other co-defendants who have

been released under the First Step Act, including Leonard Jones, who fell in Criminal History

Category VI. Id. (internal citations omitted).

        Sixth, Mr. Jones asserts that a sentence of time served would not result in unwarranted

sentencing disparities with co-defendants Willie Nunley and Leslie Morris, who are “ineligible

for a sentencing reduction . . . [due to] mandatory-minimum sentences passed by Congress and

enforced by the government.” Id. at 12–13.

        Finally, Mr. Jones emphasizes his rehabilitation and notably, that he “has had a nearly

spotless record of good conduct in the most violent and dangerous prisons in the world with no

possibility of release.” Id. at 13–14. Mr. Jones argues that he need not demonstrate

“extraordinary rehabilitation” as a prerequisite to release, but regardless, that he “is now a

different person,” and that the Court should “consider this fact when deciding whether [he] lives

or dies in prison.” Id. at 14.




                                                 15
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 16 of 32



           The Court agrees that its exercise of discretion should be informed by the § 3553(a)

factors.

           As an initial matter, as the Boulding court and as many other courts have held, the First

Step Act calls for a level of discretion that is previously unseen in sentencing statutes. It does not

“impose any extrinsic limits on a sentencing court.” Mack, 2019 WL 3297495, at *12.

           As already discussed, Mr. Jones’s drug sentences for Counts Five and Six were

determined from two counts of conviction that involved three types of drugs: cocaine, cocaine

base (crack cocaine), and heroin. But Mr. Jones was not only convicted of the drug

conspiracies—he was also convicted of RICO and RICO Conspiracy.

           When Judge Nevas pronounced Mr. Jones’s sentence, he noted the guidelines indicated a

life sentence was warranted for each count of conviction, besides the conspiracies to commit

murder in Counts Eighteen and Twenty-One. Sent. Tr. at 33:13–21 (“Therefore, it is the sentence

of the Court that you be sentenced to the custody of the Bureau of Prisons for life in - - life on

Counts One, Two, Five, and Six, and ten years on each of Counts Eighteen and Twenty-one, all

of these terms to be served concurrently with each other, and to be served concurrently with the

undischarged term of imprisonment that you are presently serving in the Bureau of Prisons.”).

           With respect to Counts Five and Six, the sentencing transcript thus indicates that Mr.

Jones was sentenced under one sentencing package. Judge Nevas did not determine that sentence

based on each individual drug, but instead imposed a sentence that would serve the ends of

justice with respect to all drugs involved in the offense conduct.

           The Court therefore finds that the crack cocaine violation was addressed with heroin and

cocaine as part of a single sentencing package, and that these offenses are inextricably related.

The Court thus has the authority to reduce Mr. Jones’s entire drug conspiracy sentence under the




                                                   16
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 17 of 32



First Step Act. See, e.g., United States v. Triestman, 178 F.3d 624, 630 (2d Cir. 1999) (“We

therefore hold that the district court had the authority under § 2243 to dispose of the matter as

law and justice require, and that this authority included the power to resentence Triestman to the

overall term that he would have received on his interdependent sentencing package absent his

unlawful § 924(c) conviction.”); see also id. at 631–32 (collecting cases).

       But that still leaves the question of how this Court should treat the RICO and RICO

Conspiracy convictions.

       The U.S. Probation Office recommended sentences for Mr. Jones for these counts, based

on the 2003 Sentencing Guidelines:

               The guideline for Counts One and Two, which charge RICO and
               RICO Conspiracy is U.S.S.G. § 2El.l, comment (n.l) which directs
               that each underlying act be treated as if contained in a separate count
               of conviction. The defendant is convicted of Acts 1-C and 1-D
               which charge Drug Conspiracies, Act 9, which charges Conspiracy
               to Murder Foundation Members, Act 10-A, which charges
               Conspiracy to Murder Lawson Day, Act 11-A, which charges
               Conspiracy to Murder Anthony Scott, Counts Five and Six, which
               charge Drug Trafficking Conspiracies, Count 18, which charges
               Conspiracy to Murder Lawson Day, and Count Twenty One, which
               charge Conspiracy to Murder Anthony Scott, a.k.a. “A.K.” The
               crimes of violence are prohibited from grouping under U.S.S.G. §
               3Dl.2, and therefore a combined offense level is required under§
               3Dl.4.

2004 PSR ¶ 120. Consequently, the Sentencing Guidelines required the U.S. Probation Office

(and the Court) to treat each underlying act in the RICO and RICO conspiracy counts as if they

were separate counts, and then to group all closely related “counts” together. See U.S.S.G. §

2E1.1, cmt. n.1 (“Where there is more than one underlying offense, treat each underlying offense

as if contained in a separate count of conviction for the purposes of subsection (a)(2).”); U.S.S.G.

§ 3D1.2 (“All counts involving substantially the same harm shall be grouped together into a

single Group.”).



                                                 17
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 18 of 32



       The U.S. Probation Office thus separated the drug conspiracy acts from the conspiracy to

murder acts. The U.S. Probation Office then calculated the Sentencing Guidelines range

applicable to each Group, and was required to use the offense level of the most serious of the

counts comprising the Group, i.e., the highest offense level of the counts as follows:

                                                     Group One
                          Drug Conspiracies (Count One, Acts 1-C and 1-D), RICO Conspiracy
                           (Count Two), Drug Trafficking Conspiracies (Counts Five and Six)

  BASE                                                      38
  Offense Level         based on conspiracy to distribute > 1.5 kg cocaine base and 30 kg heroin,
                                                U.S.S.G. § 2D1.1(c)(1)

  Specific Offense                                         +2
  Characteristics      based on possession of firearm in connection with the conspiracy, U.S.S.G.
                                                     § 2D1.1(b)(1)

  Adjustment for                                           +4
  Role in Offense                      leader and organizer of five or more people

  Victim Related                                             0
  Adjustment

  Adjustment for                                             0
  Obstruction of
  Justice

  ADJUSTED                                                  44
  Offense Level




                                                18
    Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 19 of 32




                                               Group Two
                       Conspiracy to Murder Foundation Members (Count One, Act 9),
                                      RICO Conspiracy (Count Two)

BASE                                                 28
Offense Level           based on underlying racketeering activity, U.S.S.G. § 2A1.5(a)

Specific Offense                                       0
Characteristics

Adjustment for                                         +4
Role in Offense       leader and organizer of five or more people who ensured members
                             regularly carried firearms and wore bullet-proof vests

Victim Related                                         0
Adjustment

Adjustment for                                         0
Obstruction of
Justice

ADJUSTED                                               32
Offense Level



                                               Group Three
                          Conspiracy to Murder Lawson Day (Count One, Act 10-A),
                                       RICO Conspiracy (Count Two),
                            Conspiracy to Murder Lawson Day (Count Eighteen)

BASE                                                   28
Offense Level         based on underlying racketeering activity, U.S.S.G. § 2E1.3(a)(2),
                   which would have constituted first degree murder, U.S.S.G. § 2A1.5(c)(2)

Specific Offense                                       +8
Characteristics    victim sustained permanent or life threatening bodily injury; conspiracy to
                    murder Lawson Day was undertaken to increase drug trafficking profits

Adjustment for                                        +4
Role in Offense     Mr. Jones helped to organize this murder, along with Lyle Jones, Willie
                      Nunley, and Eugene Rhodes, to further the racketeering enterprise

Victim Related                                         0
Adjustment




                                           19
    Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 20 of 32




Adjustment for                                          0
Obstruction of
Justice

ADJUSTED                                               40
Offense Level



                                                Group Four
                          Conspiracy to Murder Anthony Scott (Count One, Act 11-A),
                                        RICO Conspiracy (Count Two),
                           Conspiracy to Murder Anthony Scott (Count Twenty-One)

BASE                                                    43
Offense Level                        based on underlying racketeering act,
                         which resulted in the death of a victim, U.S.S.G. § 2A1.5(c)(1)

Specific Offense                                        0
Characteristics

Adjustment for                                            +4
Role in Offense    leader who directed and organized his brother Lance and others to carry out
                     the offense in retaliation for the victim’s shooting of Leonard Jones, Mr.
                                              Jones’s brother and partner

Victim Related                                          0
Adjustment

Adjustment for                                          0
Obstruction of
Justice

ADJUSTED                                               47
Offense Level




                                           20
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 21 of 32



See 2004 PSR ¶¶ 121–45. Because the offense level for Group Two was nine or more levels less

serious than Group Four, it was not assigned a “unit” for purposes of computing the total offense

level. See U.S.S.G. § 3D1.4(c) (“Disregard any Group that is 9 or more levels less serious than

the Group with the highest offense level. Such Groups will not increase the applicable offense

level but may provide a reason for sentencing at the higher end of the sentencing range for the

applicable offense level.” (emphasis omitted)). Additionally, because Group Three was five to

eight levels less serious than Group Four, it was only signed a half-unit. See U.S.S.G. § 3D1.4(b)

(“Count as one-half Unit any Group that is 5 to 8 levels less serious than the Group with the

highest offense level.” (emphasis omitted)).

       As a result, the U.S. Probation Office determined the combined adjusted offense level to

be 50 for all five counts of conviction, id. ¶¶ 146–54, but because this level was in excess of 43,

the Sentencing Guidelines required that Mr. Jones’s offense level be reduced to 43, id. ¶ 155

(citing U.S.S.G. ch. 5, pt. A, cmt. n.2).

       Those Sentencing Guideline calculations were applied to all five offenses of conviction,

resulting in a life sentence for four counts. See 2004 PSR ¶¶ 191–92 (stating that the statutory

provisions provided maximum terms of life for Counts One, Two, Five and Six, and a maximum

of ten years for Counts Eighteen and Twenty-One, and that “the guideline sentence is life”).

Thus, while Judge Nevas pronounced individual life sentences for each count of conviction,

those sentences all flowed from a single offense level and Sentencing Guidelines calculation

determination—a Sentencing Guideline calculation substantially affected, if not driven, by the

base offense level for the crack cocaine violation.

       Although Judge Nevas agreed that “the guidelines oftentimes require judges to impose

much harsher sentences than the defendants deserve,” Sent. Tr. at 31:7–9, he noted that Mr.




                                                 21
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 22 of 32



Jones’s case was “different,” because the life “sentence . . . called for by the guidelines” was

“well deserved,” id. at 31:15–17. Judge Nevas spoke of Mr. Jones’s sentence in the singular at

sentencing, see id., and at resentencing as well, see Order on Crosby Remand at 4 (“For these

reasons, the court finds that it would not have sentenced Jones to a materially different sentence

if, at the time of sentencing, the Guidelines had been advisory.”).

       The RICO, RICO Conspiracy, and heroin violations thus were addressed together, with

the crack cocaine violation, as part of a single sentencing package, and these offenses are

inextricably related. The Court therefore has the authority to reduce Mr. Jones’s entire sentence

under the First Step Act. See Triestman, 178 F.3d at 630 (“We therefore hold that the district

court had the authority under § 2243 to dispose of the matter as law and justice require, and that

this authority included the power to resentence Triestman to the overall term that he would have

received on his interdependent sentencing package absent his unlawful § 924(c) conviction.”);

see also id. at 631–32 (collecting cases).

       But this still leaves the question of whether—and how—the Court should exercise this

discretion. The operative issue at this stage is whether there is a basis consistent with the First

Step Act for reducing Mr. Jones’s life sentence.

       As for the RICO conviction for Count One under Racketeering Acts 9, 10-A, and 11-A, a

conspiracy to commit murder conviction cannot drive the RICO statutory maximum penalty. See

Powell, 2019 WL 4889112 at *8 (“[A] conspiracy to commit murder conviction requires a

violation of Connecticut General Statutes, Sections 53a-48(a) and 53a-54a4e, . . . [which] carries

a maximum penalty of 20 years’ incarceration. As a result, . . . the conspiracy to commit murder

charge provides no basis for a sentence longer than twenty years.”). Additionally, as already

noted, Mr. Jones has served his ten-year terms of imprisonment for Count Eighteen and Twenty-




                                                  22
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 23 of 32



One’s conspiracy to commit murder convictions. See 2004 PSR ¶ 191 (“The maximum sentence

in Counts Eighteen and Twenty One is not more than 10 years pursuant to 18 U.S.C. §

1959(a)(5).”); see also 18 U.S.C. § 1959(a)(5) (For violent crimes in aid of racketeering activity,

“attempting or conspiring to commit murder or kidnapping . . . [is punishable] by imprisonment

for not more than ten years or a fine under this title, or both . . . .”).

        Although the remaining counts provide a basis for a life sentence, the question remains,

though, whether the sentence should be reduced.

        In the exercise of its discretion under Section 404(b) of the First Step Act, the Court will

consider all of the relevant factors under 18 U.S.C. § 3553(a) to impose “a sentence sufficient,

but not greater than necessary, to comply with the purposes set forth in (paragraph 2) of this

subsection.” See, e.g., Rose, 379 F. Supp. 2d at 234 (“[E]ven if consideration of § 3553(a) factors

is not expressly required by the First Step Act, the Court concludes that it is appropriate to use

that familiar framework to guide the exercise of discretion conferred by the First Step Act.”).

        Under paragraph (2) of this subsection, the sentence must “reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the offense,” as well

as “afford adequate deterrence to criminal conduct,” “protect the public from further crimes of

the defendant,” and “provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner.” 18 U.S.C. §

3553(a)(2). In addition, the statute requires consideration of “the nature and circumstances of the

offense and the history and characteristics of the defendant,” “the kinds of sentences available,”

the relevant “sentencing range established” for the offense, and the “need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct.” 18 U.S.C. § 3553(a)(1), (3), (4), and (6).




                                                    23
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 24 of 32



       In considering the § 3553(a) factors, the Court recognizes the serious criminal behavior

that led Judge Nevas to proclaim: “Mr. Jones, you don’t deserve to live among civilized people.

You should be locked away in a cage for the rest of your life, never to breathe free air again.”

Sent. Tr. at 33: 9–12. In his filings or his arguments to the Court, both on his behalf by his

lawyer and his own statements, Mr. Jones fails to address why an experienced federal judge, one

who sat through the trial and had an opportunity to review directly all of the relevant evidence

regarding his criminal conduct, considered a life sentence a just sentence, even upon

resentencing when the Sentencing Guidelines were only advisory.

       Furthermore, as compared to the co-defendants who have been released under the First

Step Act, Mr. Jones ignores the most obvious distinction: his past conviction for first-degree

manslaughter. See 2004 PSR ¶ 157 (detailing Mr. Jones’s earlier charge for manslaughter at age

seventeen, and that Mr. Jones “stated that his actions in this matter were the result of self

defense” before entering an Alford plea). The closest comparator to Mr. Jones is his nephew Lyle

Jones, Jr., who was convicted of assault in the third degree for his attack on an ex-girlfriend, also

the mother of one of his children. See United States v. Lyle Jones, No. 3:99-cr-264-6 (VAB),

2003 PSR ¶ 128, ECF No. 2517-3 (July 11, 2003) (describing how Pamela Jones, Lyle’s mother,

intervened on Terry Middleton’s behalf after her son “punched [Terry] in the mouth,” “slammed

her to the ground,” and “kick[ed] and stomp[ed] on her back”). Unlike with Judge Nevas and Mr.

Jones, however, Judge Peter C. Dorsey, who presided over Lyle’s trial, sentencing, and

resentencing, was “not entirely content and at ease with a dead end sentence” for Lyle Jones.

United States v. Lyle Jones, No. 3:99-cr-264-6 (VAB), Sent. Tr. at 26:5–6, ECF No. 1517 (Sept.

3, 2003).




                                                 24
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 25 of 32



       In contrast, by including his comments from the original sentencing in his order declining

to resentence Mr. Jones, Judge Nevas properly demonstrated serious concerns about the

consequences of Mr. Jones’s actions:

               How many lives did you destroy as a result of the poison that you
               fed into the streets of Bridgeport? But you weren’t satisfied with
               destroying lives through the drug trade. You were a murderer as
               well. You killed your first victim when you were only seventeen
               years old . . . .

Order on Crosby Remand at 3 (internal citation omitted). Moreover, the statements by the family

members of the victims also provide additional context for Mr. Jones’s conduct. See Mot. Hrg.

Tr. at 51:14, 53:13–15, ECF No. 2677 (May 5, 2020) (“This pain is deep. This hurt is deep. . . .

He should never be able to walk the streets. He should never be able to have the opportunity to

hurt anyone else again.”); id. at 55:1–7 (“I will never forget the day this unfortunate event

happened because it was a day I should cherish, being that I was at my graduation day, the last

event I would see my brother. I could never get him back, and the person who took his life

should never be rewarded by coming home. He should have to live his life in prison where he

belongs.”); id. at 56:17–20 (“He has an opportunity to live his life in prison. And if he wants to

see, be a part of his kids’ life, he can. We will never see Anthony again. All we have is a picture.

A picture.”); id. at 59:8–9, 60:7–8, 60:12–14, 60:22–23 (“We all have sat here and we have

listened to this monster. . . . He doesn’t deserve a second chance. Second chance? . . . That’s just

who he is. That’s not going to change. He is who he is. So why should we keep paying for his

crimes? . . . Please, your Honor, do not let this monster out on the streets ever.”).

       As a result, a reconsideration of the length of Mr. Jones’s sentence cannot and should not

be construed as either a reconsideration of his underlying conviction or a reconsideration of the

propriety of a lengthy sentence for this conviction. Mr. Jones should have received and should




                                                  25
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 26 of 32



serve a lengthy prison sentence. Instead, having determined that Mr. Jones is eligible for

consideration of relief under the First Step Act, the issue is whether the length of that sentence

should be reduced, having taken into consideration his various criminal acts and all of the other

factors relevant under 18 U.S.C. § 3553(a).

       The arguments for not reconsidering Mr. Jones’s concurrent life sentences are

compelling. As the Government powerfully argued both directly and through the statements of

the victims’ families, someone like Mr. Jones should serve the remainder of his life in prison.

Indeed, at the time of his original sentencing, there was no other logical choice, even if the

Sentencing Guidelines were not mandatory. Cf. Order on Crosby Remand at 2–3 (“[E]ven if the

court imposed a nonguidelines sentence, such a sentence would not have been materially

different from the sentence the court already imposed because of the extensive evidence of

Jones’s leadership role in a violent drug-trafficking organization and his involvement in two

murders.”).

       But the First Step Act—although it does not require this Court to reduce Mr. Jones’s

current sentence—does require this Court to consider Mr. Jones now, and not just consider Mr.

Jones at the time of his original sentence or even subsequent resentencing. See Rose, 379 F.

Supp. 3d at 233–34 (“The text of the First Step Act, read in conjunction with other sentencing

statutes, requires the Court to consider all relevant facts, including developments since the

original sentence. . . . The principle set forth in Pepper [v. United States, 562 U.S. 476 (2011)]

and § 3661 requires that the district court be able to consider the most recent evidence of a

defendant’s life and characteristics, which may be the most probative information available,

when deciding whether a defendant should continue to be incarcerated or, in some cases,

immediately released.” (footnote omitted)). And Mr. Jones’s demonstrated commitment to




                                                 26
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 27 of 32



rehabilitation while in custody warrants a reduction of his life sentence. In his nearly two

decades of incarceration, Mr. Jones has had a minimal disciplinary record, and in the last nine

years, he has not incurred a single disciplinary ticket. See Def.’s Mem. at 9 n.7 (“His most recent

incident, in January 2011, is for . . . ‘failing to stand count’ and ‘refusing to obey an order.’ . . .

Luke’s only other ticket, in April 2003 . . . is for ‘being insolent to staff member’ . . .”).

        Furthermore, his most recent progress report from the Bureau of Prisons states that he

“demonstrates positive institutional adjustment on a daily basis and is a role model for younger

and/or less mature inmates.” Ex. C: BOP Progress Report at 2, ECF No. 2645-3 (Jan. 28, 2020).

In addition, while incarcerated, Mr. Jones has taken advantage of the educational courses,

vocational training, and other Bureau of Prisons programming that has been available to him.

First Step Suppl. PSR, Inmate Education Data, ECF No. 2643-5 (Jan. 14, 2020) (listing the over

thirty courses completed by Mr. Jones); see also Def.’s Mem. at 9 (“Luke has participated in

hundreds of hours of education programming . . . [and] [o]n January 30, 2019, Mr. Jones

completed the BOP Drug Education Program.” (internal citation omitted)); Ex. W: Drug

Education Certificate of Completion, ECF No. 2645-18 (May 1, 2007).

        Mr. Jones’s rehabilitation efforts—rehabilitation undertaken without any reasonable

prospect of a reduced sentence—thus support a reduction of his sentence. See Pepper v. United

States, 562 U.S. 476, 491 (2011) (“[E]vidence of postsentencing rehabilitation may be highly

relevant to several of the § 3553(a) factors that Congress has expressly instructed district courts

to consider at sentencing.”).

        While the Government argues that the absence of disciplinary problems during Mr.

Jones’s incarceration is “the minimum expected of him as a prisoner,” Mot. Hrg. Tr. at 49:8, the

significance of compliance with prison rules and regulations to the safety of both other inmates




                                                   27
        Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 28 of 32



and the correctional officers charged with managing them should not be understated. See Burns

v. Martuscello, 890 F.3d 77, 87 (2d Cir. 2018) (“Maintaining prison security and protecting

against increased inmate violence is central to all other corrections goals.” (internal formatting

and citations omitted)); cf. Thornburgh v. Abbott, 490 U.S. 401, 407 (1989) (recognizing that

“prison officials may well conclude that certain proposed interactions, though seemingly

innocuous to laymen, have potentially significant implications for the order and security of the

prison”).

         Indeed, the U.S. Constitution, through both the Eighth and Fourteenth Amendments,

“impose[s] an undisputed duty[3] on correctional officers to protect prisoners or detainees from

violence at the hands of their fellow prisoners or detainees.” Brewster v. Nassau Cty., 349 F.

Supp. 2d 540, 552 (E.D.N.Y. 2004); see Robinson v. U.S. Bureau of Prisons, 244 F. Supp. 2d 57,

59–60 (N.D.N.Y. 2003) (inmate’s mother sued when her son died while incarcerated due to an

attack by another inmate during a chess game). As a result, the use of good-time credits to

reward prisoners and shorten their terms of incarceration has been and continues to be an

important tool essential to the efficient and safe functioning of prisons. See Barber v. Thomas,

560 U.S. 474, 482 (2010) (“The good time exception . . . is earned at the end of the year after

compliance with institutional rules is demonstrated and thereby rewards and reinforces a readily

identifiable period of good behavior.” (citing 18 U.S.C. § 3624(b))).

         Moreover, before this current prison term, there is nothing in Mr. Jones’s history to

suggest that he would abide by any rules, much less the rules and regulations of prison life. See




3 This constitutional duty creates risks to the safety of correctional officers. See Srinivas Konda et al., Occupational
Injuries among U.S. Correctional Officers, 1999 –2008, 43 J SAFETY RES. 181, 183 (2012) (finding that “assault and
violent acts were the leading occupational injury events for correctional officers . . . more than one-third of [assaults
and violent acts as a source of injury among correctional officers] occurred while restraining or interacting with an
inmate during a fight.”).


                                                           28
       Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 29 of 32



2004 PSR ¶ 157 (describing Mr. Jones’s conviction for manslaughter in 1986); id. ¶ 158

(describing the $250 for breach of peace on June 25, 1997, when Mr. Jones “punched one of the

[police] officers while yelling to the crowd ‘get the police’”); id. ¶¶ 159–63 (describing charges

for wearing illegal body armor on October 22, 1998; February 27, 1999; May 27, 1999; June 9,

1999; and July 13, 1999); id. ¶ 164 (describing the conviction for possession of a firearm by a

convicted felon). As a result, his compliance and his efforts to be a positive influence on other

prisoners demonstrates commendable progress, progress sustained over a long period of time.

See BOP Progress Report at 2 (“[Mr. Jones] demonstrates positive institutional adjustment on a

daily basis and is a role model for younger and/or less mature inmates.”).

       As a result, having considered all of the relevant factors under 18 U.S.C. § 3553(a), Mr.

Jones’s four concurrent life sentences shall be reduced to a sentence of 450 months, a sentence

consistent with the broad remedial purpose of the First Step Act. See First Step Act, H.R. Rep.

No. 115-699 at 22 (2018) (“The federal prison system needs to be reformed through the

implementation of corrections policy reforms designed to enhance public safety by improving

the effectiveness and efficiency of the federal prison system in order to control corrections

spending, manage the prison population, and reduce recidivism.”).

       This reduction takes into consideration all of Mr. Jones’s relevant criminal conduct as

well as his rehabilitation efforts since these crimes. It is sufficient but not greater than necessary

to serve the purposes of a criminal sentence. See 18 U.S.C. § 3553(a) (“The Court shall impose a

sentence sufficient, but not greater than necessary, to comply with the purposes set forth in

(paragraph 2) of this subsection.”).

       Given that several of Mr. Jones’s co-defendants have recently had their sentences

reduced to time served, and Mr. Jones has served more time than any of those who have already




                                                  29
        Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 30 of 32



been released, this reduction—while reflecting a significant distinction—also avoids

unwarranted sentence disparities.4 See Powell, 2019 WL 4889112; United States v. Damon

Walker, Order Reducing Sentence, No. 3:99-cr-264-19, ECF No. 2536 (Aug. 27, 2019); United

States v. Lonnie Jones, Order Reducing Sentence, No. 3:99-cr-264-3, ECF No. 2558 (Aug. 27,

2019); United States v. Kenneth Richardson, Ruling and Order on First Step Act Mot. for

Immediate Release or Resentencing, No. 3:99-cr-264-8, ECF No. 2585 (Oct. 3, 2019); United

States v. Lyle Jones, Ruling and Order on First Step Act Mot. for Immediate Release or

Resentencing, No. 3:99-cr-264-6, ECF No. 2592 (Oct. 7, 2019); United States v. Leonard Jones,

Ruling and Order on First Step Act Mot. for Immediate Release or Resentencing, No. 3:99-cr-

264-5, ECF No. 2625 (Dec. 19, 2019); United States v. Aaron Harris, Ruling and Order on First

Step Act Mot. for Immediate Release or Resentencing, No. 3:99-cr-264-4 (VAB), ECF No. 2638

(Jan. 13, 2020). As the Court has already noted, Mr. Jones’s past criminal history is markedly

different from his co-defendants. Consequently, Mr. Jones’s reduced sentence must be higher

than these other co-defendants to prevent unwarranted sentencing disparities.5


4 Notably, in contrast to the original sentencing of Mr. Jones, or even his resentencing, the judges of many of his co-
defendants lamented having to issue them life sentences. See Kenneth Richardson, Ruling and Order on First Step
Act Mot. for Immediate Release or Resentencing, No. 3:99-cr-264-8, ECF No. 2585 at 15 (noting the difficulty in
sentencing Mr. Richardson to life, because he was “young, obviously intelligent, articulate, who could have . . . been
anything,” but “got involved with people who convinced [him] that there was easy money in dealing drugs[.]”
(internal citation omitted); Lyle Jones, Ruling and Order on First Step Act Mot. for Immediate Release or
Resentencing, No. 3:99-cr-264-6, ECF No. 2592 at 25 (commenting that “Life is a long sentence, I’m fully aware of
that, and I am not entirely content and at ease with a dead sentence that you face, but as I said to Mr. Leonard Jones,
if you in some way can establish through your conduct, in the meantime, your eligibility under a possibility of some
kind of other relief in the form of a pardon or commutation of your sentence, you have the power to qualify yourself
in that respect by virtue of your conduct in the meantime.” (internal citation omitted)); Leonard Jones, Ruling and
Order on First Step Act Mot. for Immediate Release or Resentencing, No. 3:99-cr-264-5, ECF No. 2625 at 16
(quoting Judge Dorsey “I commend that you, without in any way making you any commitment or promises, but
what I’m saying to you is, within your hands, as far as the way you conduct yourself, you may find some ability to
get relief from the sentence that would otherwise pertain.’” (internal citations omitted)); Aaron Harris, Ruling and
Order on First Step Act Mot. for Immediate Release or Resentencing, No. 3:99-cr-264-4 (VAB), ECF No. 2638 at
12 (expressing “‘frustration’ and ‘displeasure with the sentencing guidelines,’ . . . .” (internal citations omitted)).

5At the recent hearing, Mr. Jones could have—and arguably should have—focused more on his growth from his
violent crimes rather than his efforts to assist other younger inmates. See Mot. Hrg. Tr. at 31:19–32:12 (describing



                                                          30
        Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 31 of 32



        Judge Nevas imposed a $25,000 fine at sentencing, Judgment at 1, but in the later

statement of reasons, he “waive[d] the fine due to the defendant’s inability to pay.” Statement of

Reasons at 4. Because Mr. Jones has been incarcerated since January 7, 2000, the Court similarly

finds that Mr. Jones does not have the ability to pay any fine now. Cf. United States v. Walker,

262 F. App’x 303, 309 (2d Cir. 2008) (finding error in imposing a $100,000 fine on Quinne

Powell, Mr. Jones’s co-defendant, without explaining the reasons for the fine or why the court

found that Mr. Powell had the ability to pay the fine). Consequently, to the extent that any part of

this fine remains, the Court will not impose this or any fine now.

        Judge Nevas imposed a term of supervised release of five years on Counts One, Two,

Five, and Six, and three years on Counts Eighteen and Twenty-One, to run concurrently in

accordance with 18 U.S.C. § 3624(e). Judgment at 1. To the extent that a term of supervised

release needs to be re-imposed, the Court does so now, with all of the standard and mandatory

conditions required under 18 U.S.C. § 3583(d) and U.S.S.G. § 5D1.3. If Mr. Jones violates any

term of his supervised release, he will be subject to up to two (2) additional years of

incarceration for each violation, without credit for any time already spent on supervised release.

IV.     CONCLUSION

        For the reasons explained above, the motion for immediate release or resentencing under

the First Step Act is GRANTED in part and DENIED in part. Mr. Jones’s sentence shall be

reduced to 450 months. After his term of imprisonment, the Court IMPOSES a term of

supervised release of FIVE (5) YEARS.


two younger incarcerated men he assisted); id. at 33:1–34:12 (describing how Mr. Jones speaks to his son and “any
youth that come[s] across [him]”). Even if Mr. Jones had concerns about any comments implicating his Fifth
Amendment rights, Def.’s Reply at 9, no such issues existed with respect to his earlier manslaughter conviction, for
which he had already served the time. See 2004 PSR ¶ 157 (indicating that Mr. Jones was sentenced to fifteen years
imprisonment on November 7, 1985, released to parole on May 1, 1994, remanded due to a parole violation on May
24, 1995, and discharged from prison on August 6, 1996). While not dispositive, Mr. Jones missed an opportunity.



                                                         31
Case 3:99-cr-00264-VAB Document 2682 Filed 05/29/20 Page 32 of 32



The Clerk of Court is respectfully directed to file an amended judgment.

SO ORDERED at Bridgeport, Connecticut, this 29th day of May, 2020.


                                            /s/ Victor A. Bolden
                                            VICTOR A. BOLDEN
                                            UNITED STATES DISTRICT JUDGE




                                       32
